Citation Nr: 0820355	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  96-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right side.

4.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1980 and from January 1991 to October 1991.  It also appears 
that he had a period of service in the Reserves between these 
two periods of active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, in January 1995 and February 1998.  The former 
denied entitlement to service connection for a cervical spine 
disability, carpal tunnel syndrome, right side, and a 
psychiatric disability; the latter denied entitlement to 
service connection for a right knee disability, claimed as 
secondary to a service-connected left knee disability.

The veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in December 1996 in relation to his 
claims for service connection for a cervical spine 
disability, carpal tunnel syndrome, right side, and a 
psychiatric disability.  A transcript of the hearing is of 
record.  

The issues were remanded in December 2002 in order to afford 
the veteran a Board hearing.  The veteran thereafter 
presented testimony before an Acting Veterans Law Judge in 
June 2003.  A transcript of the hearing is of record.  

The Board again remanded the veteran's claims in October 2004 
for further development.  The actions directed by the Board 
have been accomplished and the matter has been returned to 
the Board for appellate review.  

The Board notes that the Acting Veterans Law Judge who 
conducted the June 2003 hearing is no longer employed by the 
Board.  The veteran was informed of this fact in an October 
2007 Board letter, and was provided the opportunity to 
exercise his right to testify at a new hearing before another 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 
20.707 (2007).  The veteran was also informed that if he did 
not respond within 30 days of the date of the letter, the 
Board would assume that he did not wish to attend another 
hearing and that his appeal would proceed.  No response was 
received; as such, the Board will proceed accordingly.  

The issues of entitlement to service connection for a 
cervical spine disability and a right knee disability, 
claimed as secondary to a service-connected left knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right-sided carpal tunnel syndrome is not 
etiologically related to service.  

2.  The veteran's psychiatric disability is not etiologically 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for allowance of service connection for 
carpal tunnel syndrome, right side, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for allowance of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service incurrence will be presumed for 
certain chronic diseases, such as psychoses, if manifest to a 
compensable degree within the year after discharge. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran contends that he has right-sided carpal tunnel 
syndrome and a nervous condition as a result of service.  See 
February 1994 VA Form 21-4138.  He reports that these 
conditions began during active duty, that his symptoms are 
chronic, and that he has received treatment from discharge to 
the present.  See March 1995 notice of disagreement (NOD); 
February 1996 VA Form 9.  

The veteran has presented testimony on two occasions.  He 
contends that he began noticing he was having emotional 
problems during his tour of duty in the Persian Gulf, but 
reports that he did not seek professional help because he was 
so busy working.  The veteran further asserts that it was 
over one year after his discharge from service that he sought 
psychiatric help - he explained the lapse of time as a result 
of his thinking that he just needed to readjust to life 
outside of service.  He contends that he was diagnosed with 
bipolar disorder and told that it was related to his service 
in the Persian Gulf.  The veteran also asserts that he was 
told verbally his right-sided carpal tunnel syndrome is 
related to service as a result of the constant use of his 
hands.  See December 1996 transcript; see also June 2003 
transcript.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any problems 
with his psychological functioning or his right hand, wrist 
or arm.  At the time of his discharge from service, the 
veteran reported swollen or painful joints and frequent 
trouble sleeping but denied arthritis, rheumatism, or 
bursitis; bone, joint or other deformity; depression or 
excessive worry; and nervous trouble of any sort.  The 
examiner noted that the report of swollen or painful joints 
had to do with aggravation of conditions for pain in 1977; no 
mention was made regarding the veteran's right hand, wrist or 
arm.  The examiner also noted that the veteran's frequent 
trouble sleeping was getting better.  See September 1991 
report of medical history.  Clinical evaluation of the 
veteran's upper extremities and psychiatric functioning was 
normal.  See September 1991 report of medical examination.  

Post-service medical evidence reveals that the veteran 
underwent a VA compensation and pension (C&P) general medical 
examination in April 1992, during which the examiner noted 
that his psychiatric and personality examination revealed an 
alert, cooperative, and oriented male.  

In September 1993, the veteran was seen with complaints of 
hand numbness and pain; an assessment of carpal tunnel 
syndrome was made.  See record from Instituto de Medicina 
Familiar.  A November 1993 VA medical record reveals that he 
complained of pain and numbness in his right arm for two 
months, which was suggestive of carpal tunnel syndrome of his 
right wrist.  See also November 1993 medical certificate (VA 
Form 10-10M).  The diagnostic impression and provisional 
diagnosis was rule out (r/o) carpal tunnel syndrome, right 
wrist.  See id.  These are the only medical records that 
pertain to the veteran's right hand and wrist.  

In January 1994, the veteran was very upset and voiced 
homicidal ideation against a relative because of money 
problems.  The assessment made was severe anxiety with 
homicidal ideation.  See medical records.  He was thereafter 
admitted to the VA Medical Center (VAMC) from January 26, 
1994 to February 2, 1994.  At the time of his discharge, an 
Axis I diagnosis of bipolar disorder, manic phase, was made.  
See discharge summary.  During this time, post-traumatic 
stress disorder (PTSD) was also suspected.  See January 1994 
medical record.  

In March 1994, the veteran and his wife reported the 
following symptoms: isolation, excessive eating, 
irritability, nervousness, depressive mood, feelings of 
insecurity, poor control of impulses, and hyperactivity.  
They indicated that these symptoms started after the veteran 
came home from the Gulf and denied any previous symptoms or 
psychiatric treatment.  See medical record.  A March 1994 
semi-annual report conducted by Dr. R.M. Baez indicates that 
the veteran reported reacting violently for almost no reason 
and that he was not sleeping well.  He indicated that he 
became ill while in the Persian Gulf when there was a big 
conflict in his company that was undermining his 
determination and combat spirit.  Dr. Baez diagnosed the 
veteran with bipolar disorder.  No opinion on etiology was 
provided.  

The veteran was diagnosed with mood disorder in May 1994 and 
affective disorder in June 1994.  See medical record and 
certificate.  In March 1995, he was assessed with probable 
major mood disorder.  See VA medical record and consultation 
sheet.  A record from the First Hospital Panamerico indicates 
that the veteran was admitted to the adult unit with a 
clinical frame compatible with a manic phase of a bipolar 
disorder on April 26, 1995.  He was evaluated on April 27, 
1995 and it was noted to be his first admission to that 
facility.  In pertinent part, the veteran reported suffering 
from bipolar cognition since his return from the Persian 
Gulf.  The final diagnosis made at the time of the veteran's 
discharge on May 10, 1995 was bipolar disorder in manic phase 
(Axis I).  See records from First Hospital Panamerico.  

An August 1996 letter from Dr. J. Cangiano reports that the 
veteran received psychotherapy services between February and 
May in 1993, that he was feeling anxious and insecure in his 
job and that cognitive therapy and relaxation techniques were 
provided.  On the last date of treatment (May 18, 1993), the 
veteran expressed that his occupational and family situations 
were satisfactory and a significant change at his work had 
taken place such that he was feeling more relaxed.  The 
veteran did not report any anxiety reactions.  No diagnosis 
was provided by Dr. Cangiano.  

A September 1997 letter from Dr. U. Bocanegra reports that 
the veteran had been a patient since May 1995.  Dr. Bocanegra 
reported the veteran's history during his tour of duty in the 
Persian Gulf and after his return, to include presenting 
behavioral changes such as being isolative, quiet and 
withdrawn.  He also reported that the veteran refused to seek 
mental health treatment until 1993 when an impairment of 
functioning was at a very high level.  Dr. Bocanegra 
indicated that based on the veteran's experiences, the severe 
and sufficient stressors present (even without medical 
records) could be responsible for inducing the formation of 
an affective disorder.  Dr. Bocanegra found that the veteran 
was presenting a bipolar disorder and manic and depressive 
crisis, mixed.  Treatment records dated between February 1995 
and May 1996 contain no opinion on etiology.  

Recent VA treatment records contain an assessment of chronic 
neuropsychiatric condition.  See e.g., July 2005 primary care 
follow up note.  These records do not reveal that the veteran 
has received much treatment related to this condition.  

The evidence of record does not support either of the 
veteran's claims for several reasons.  As an initial matter, 
there is no evidence to support a finding that the veteran 
had a chronic psychological condition or chronic ride-sided 
carpal tunnel syndrome in service because his service 
treatment records are devoid of reference to complaint of, or 
treatment for, either condition.  In addition, although the 
veteran did report swollen or painful joints and frequent 
trouble sleeping at the time of his discharge in September 
1991, the notation made in relation to the complaint 
involving his joints made no mention of his right wrist, hand 
or arm, and the examining physician reported that the 
veteran's problems with sleep were improving.  Moreover, 
clinical evaluation of the veteran's upper extremities and 
psychiatric functioning at the time of discharge was normal.  

Secondly, the earliest post-service reference to carpal 
tunnel syndrome was made in September 1993, see record from 
Instituto de Medicina Familiar, and the earliest post-service 
reference to any psychological problems was made in January 
1994, when the veteran was assessed with severe anxiety with 
homicidal ideation.  See VA medical record.  Both records are 
dated more than one year after the veteran's discharge from 
service, and the span of time does not support a finding that 
he had continuity of symptomatology since service.  There is 
also no evidence that a psychoses manifested within the year 
following the veteran's discharge.  38 C.F.R. §§ 3.307, 3.309 
(2007).  

The Board acknowledges the veteran's assertion that these 
conditions started during service and continued thereafter.  
His statements are not credible, however, in light of the 
lack of service treatment records, the normal separation 
examination, and lack of treatment in the year following 
service.  Again, the service treatment records show no 
complaints or findings of psychological problems or problems 
with the veteran's right wrist, hand or arm, and there were 
no relevant notations made at the time of his separation 
examination.  The veteran's statements made contemporaneous 
to service are found to be more credible that his statements 
made years following his discharge and made in conjunction 
with his claim.  

At this juncture, the Board notes that the application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  It is unclear from the evidence of record 
whether the veteran has carpal tunnel syndrome on his right 
side.  The September 1993 record indicates that he does, but 
subsequent records contain an assessment that carpal tunnel 
syndrome on the right side needed to be ruled out, with no 
follow-up records.  Even assuming that the veteran has right-
sided carpal tunnel syndrome, however, there is no competent 
medical evidence establishing a link between carpal tunnel 
syndrome on the right side and service.  In the absence of 
medical evidence showing that the veteran has carpal tunnel 
syndrome on his right side, and competent medical evidence 
establishing its etiology was related to service, service 
connection is not warranted and the claim must be denied.  
38 C.F.R. § 3.303.  

In addition, there is no competent medical evidence 
establishing a link between the veteran's psychiatric 
disability and service.  The Board acknowledges the September 
1997 opinion provided by Dr. Bocanegra, who reported that 
based on the veteran's experiences, the severe and sufficient 
stressors present could be responsible for inducing the 
formation of an affective disorder.  This opinion, however, 
is not afforded any probative value.  

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In this regard, Dr. 
Bocanegra acknowledged that he did not have any medical 
records to corroborate the stressors.  In addition, Dr. 
Bocanegra only found that the stressors could be responsible.  
See September 1997 letter from Dr. Bocanegra (emphasis 
added).  Medical opinions that are speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. 
§ 3.102 (2007); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).  In the absence of a 
competent medical opinion establishing a link between service 
and the veteran's psychiatric disability, service connection 
is not warranted and the claim must be denied.  38 C.F.R. 
§ 3.303.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

As a final matter, the Board finds that the duties to notify 
and assist were met in this case.  VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits 
are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
January 1995 rating decision that denied his claims for 
service connection for carpal tunnel syndrome, right side, 
and a psychiatric disability.  His original claim, however, 
was filed before the current section 5103(a) notice 
requirement became effective in November.  Moreover, the 
issues were remanded in October 2005 in order to effect 
compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in an October 
2005 letter that advised the veteran of the evidence 
necessary to substantiate a claim for service connection, of 
his and VA's respective duties in obtaining evidence, and to 
send any evidence in his possession that pertained to the 
claims.  Accordingly, the duty to notify has been fulfilled 
concerning these claims.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See April 
2007 supplemental statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service treatment, VA and private 
medical records have been obtained.  The Board acknowledges 
that the veteran was not afforded a VA examination in 
connection with these claims.  Remand for an appropriate 
medical examination is not warranted, however, because the 
service treatment records are negative for any complaints or 
findings related to right-sided carpal tunnel syndrome or the 
veteran's psychological functioning, there are no records 
related to treatment within the year following discharge (and 
the veteran has acknowledged not seeking treatment for either 
condition within the year), and there is no medical evidence 
suggesting a nexus between right-sided carpal tunnel syndrome 
and service.  See 38 C.F.R. § 3.159(c)(4) (2007).  In 
addition, for essentially the same reason, the Board finds 
that Dr. Bocanegra's opinion is not sufficient to trigger the 
VA's duty to afford the veteran a psychiatric examination for 
the purpose of obtaining a nexus opinion.  In this regard, 
the Board notes that as there is no credible evidence of in-
service psychiatric symptomatology, there is no need to 
obtain an opinion regarding whether any such symptoms 
represented the onset of a current psychiatric disorder.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  


ORDER

Service connection for carpal tunnel syndrome of the right 
side is denied.  

Service connection for a psychiatric disability is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

As noted in the introduction above, it appears that the 
veteran served in a Reserve unit in between his two periods 
of active duty.  It also appears that service treatment 
records associated with the veteran's Reserve duty have been 
obtained.  There is no indication, however, that the RO has 
requested verification of the veteran's period of service in 
the Reserves, to include periods of active duty, active duty 
for training (ACDUTRA), and inactive duty for training 
(INACDUTRA).  On remand, the RO/AMC should attempt to verify 
the veteran's period of service in the Reserves.  This is 
particularly important in relation to the veteran's claim for 
service connection for a cervical spine disability, as the VA 
examiner determined that the etiology of the veteran's 
cervical spine condition, diagnosed as central and right 
paracentral herniated disc at C5-C6, predates his second 
period of active.  In addition, this date appears to possibly 
coincide with the veteran's Reserve service.  See September 
2006 VA C&P joints examination report.  
The veteran also seeks service connection for a right knee 
disability secondary to his service-connected left knee 
disability.  Service connection may be granted on a secondary 
basis for a disability that is proximately due to or the 
result of an established service-connected disorder.  38 
C.F.R. § 3.310 (2007).  Similarly, any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b) (2007).  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, the veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).

The veteran underwent a VA C&P joints examination in 
September 2006, during which his claims folder and medical 
records were available and reviewed.  In pertinent part, the 
veteran was diagnosed with right knee degenerative joint 
disease (DJD) by x-ray; and medial meniscal tear, moderate 
size knee effusion and severe chondromalacia patella by 
Magnetic Resonance Imaging (MRI) of the right knee.  The VA 
examiner noted that service treatment records from both 
periods of service are silent for a right knee condition and 
that, as seen in medical literature, one does not develop 
radiographic findings of DJD in short periods of service 
since it is a long-standing process.  It was the examiner's 
opinion that the veteran's current right knee disability was 
not caused by or the result of military service.  Without 
evidence of trauma in service or treatment due to a right 
knee condition, there is insufficient medical objective 
evidence to establish that his meniscal tear is due to 
service.  The examiner determined that the veteran's right 
knee DJD and meniscal tear was due to the natural process of 
aging and could not state the exact date of etiology with the 
evidence of record without resorting to mere speculation.  

The Board finds that clarification is required from the VA 
examiner who conducted the September 2006 VA C&P joints 
examination.  While the examiner found no etiological link 
between service and the veteran's right knee condition, and 
the Board acknowledges that the examiner determined the 
veteran's right knee condition was a result of the aging 
process, the examiner did not indicate whether the right knee 
disability diagnosed as DJD and medial meniscal tear, 
moderate size knee effusion and severe chondromalacia 
patella, had increased in severity because of the service-
connected left knee disability.  On remand, the RO/AMC should 
obtain clarification.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide an updated VCAA 
notification letter which includes the 
attachment pertaining to establishing a 
claim for secondary service connection.  

2.  Obtain the veteran's treatment 
records from the VAMC in San Juan, Puerto 
Rico, since December 2005.  

3.  Obtain verification of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA with the Reserves.  If such 
service cannot be verified, indicate 
whether the pertinent records do not 
exist and whether further efforts to 
obtain the records would be futile.

4.  Return the claims file and a copy of 
this remand to the examiner who conducted 
the September 2006 joints examination for 
a revised opinion regarding whether the 
veteran's right knee condition increased 
in severity because of the service-
connected left knee disability.  The 
veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  If the September 2006 VA 
examiner is not available, or if the 
requested opinion cannot be given without 
further examination of the veteran, such 
examination should be scheduled.

5.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


